Exhibit 10.1

 

Third Amended and Restated Director Compensation Policy

Effective July 1, 2017

 

Annual Compensation For Board Members:

 

·                  $150,000 of which, $100,000 is awarded by equity awards and
$50,000 is awarded in cash, payable quarterly.

 

Additional Committee Chair Fees (payable quarterly):

 

 

 

Audit Committee:

 

$

22,000

 

Compensation Committee:

 

$

15,000

 

Nominating/Corporate Governance:

 

$

10,000

 

Finance Committee:

 

$

10,000

 

Lead Director

 

$

30,000

 

 

Subject to the terms herein, the equity awards granted as part of the annual
compensation set forth above will be made at the Board Meeting immediately
following the meeting of stockholders, commencing with the 2008 Annual Meeting
of Stockholders.

 

Equity Awards granted to board members shall be in the form of restricted stock
(or restricted stock units or other similar equity award instrument as agreed to
by the compensation committee); these shares will vest in three equal
installments annually at a rate of 33.333%, with the first installment vesting
on the next September 1 following the annual meeting of stockholders, with
vesting each one year anniversary thereafter.  The annual restricted stock award
granted to a non-employee director under the non-employee director compensation
policy will be made at the board of directors’ meeting immediately following our
annual meeting of stockholders.

 

In addition, we will make, under our 2015 Stock Option and Incentive Plan (or
plan that is in effect), a one-time, initial restricted stock unit award of
$50,000 (with the number of shares or units determined by dividing $50,000 by
the fair market value of the closing price of our common shares on the date of
grant) to any new non-employee director (who was not previously a director) who
joins the board of directors. These shares will vest in three equal installments
annually at a rate of 33.333%, with the first vesting date on the anniversary of
the first day of the third month of the quarter following the director’s
join date.

 

The vesting of all of the equity awards granted to our non-employee directors
will also accelerate by 12 months in the event of a change in control.

 

--------------------------------------------------------------------------------